                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

 In the matter of the restraint of:

 $588,453.25 in United States Currency in                       _____8:19CV164_______
 Bank of America Account Number x8909
 in the Name of “James Dunbar”,
                                                   TEMPORARY RESTRAINING ORDER AND
 $859,049.90 in United States Currency in           ORDER TO PRESERVE, MAINTAIN, AND
 JP Morgan Chase Account Number                     SECURE THE DEFENDANT PROPERTY
 x8305 in the Name of “Vines Investments
 Inc.”,

 $251,758.06 in United States Currency in
 Bank of America Account Number x7317
 in the Name of “Shelby R Carter Sole
 Prop”,

 $265,000.00 in United States Currency in
 Central Trust Bank Account Number
 x6587 in the Name of “James Dunbar”,
 and

 $44,810.33 in United States Currency in
 First Republic Bank Account Number
 x2996 in the name of “Ashton B Vines”.


        This matter is before the Court on the United States of America’s Application for a

temporary restraining order pursuant to 18 U.S.C. § 983(j)(3) and Rule 65 of the Federal Rules

of Civil Procedure, which provide courts with jurisdiction to enter restraining orders and take

such other action in connection with any property or other interest subject to forfeiture to ensure

its availability for forfeiture; and

        IT APPEARING TO THE COURT THAT:

        The affidavit of FBI SA Jacob Foiles, filed ex parte and under seal due to the ongoing

criminal investigation, establishes probable cause that:

1.      the property with respect to which the order is sought is subject to civil forfeiture;
2.    that providing notice will jeopardize the availability of the property for forfeiture;

3.    there is a substantial probability that the United States will prevail on the issue of

      forfeiture with respect to the funds in the Target Accounts as proceeds of wire fraud, in

      violation of 18 U.S.C. §§ 1343 and 1349 and thus subjecting the funds to civil forfeiture

      pursuant to 18 U.S.C. §§ 981(a)(1)(C)(as proceeds);

4.    failure to enter this pre-complaint restraining order will result in the removal of the

      property from the jurisdiction or otherwise make such funds unavailable for forfeiture;

      and

5.    the need to preserve the availability of the property through entry of this order outweighs

      the hardship on any person against whom the order is to be entered.

      NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED,

PURSUANT TO 18 U.S.C. § 983(j)(3), THAT:

      1. All financial institutions holding any of the funds in the accounts fully listed with all

            numbers of the accounts on Attachment 1 (the Properties) are ENJOINED AND

            RESTRAINED from transferring (by wire or other means), conveying, diminishing,

            or disposing of the Properties, funds and monies held in the accounts described in

            Attachment 1. Such financial institutions shall continue to receive and credit monies

            to the identified accounts and such funds shall be subject to this Order and restrained

            pursuant to its terms;

      2. All persons including James Dunbar, Shelby R. Carter, Vines Investments, Inc. and

            Ashton B. Vines, and their agents, servants, employees, attorneys, family members

            and those persons in active concert or participation with them, are hereby ENJOINED

            AND RESTRAINED from withdrawing, distributing, giving away, encumbering or
   otherwise removing from the jurisdiction of this Court, or from any checking or

   savings account, any interest in funds or monies obtained or received, directly or

   indirectly (from another account listed above) from the victim company, namely,

   Malnove Holding Company, Inc. (Malnove), without prior approval of the Court

   upon notice to the United States and an opportunity for the United States to be heard.

3. The terms of this Order shall remain in full force and effect for a period not to exceed

   14 days from the date of entry of this Order, unless this Court extends the term of this

   Order for good cause shown or by agreement of the interested persons or entities.

4. Should the United States file a civil forfeiture complaint against any of the properties

   prior to the expiration of this Order, this Restraining Order shall continue in full

   effect as to those Properties until further order of the Court.



Dated this 16th day of April, 2019.

                                              s/ Joseph F. Bataillon
                                              Senior United States District Judge
                                          Attachment 1

       The Properties, namely funds and accounts (the “Target Accounts”), subject to this

Court’s Restraining Order are fully identified as follows:


       a.      $588,453.25 USD in Bank of America Account Number 354012418909 in
               the Name of “James Dunbar;”

       b.      $859,049.90 USD in JP Morgan Chase Account Number 350818305 in the
               Name of “Vines Investments Inc.;”

       c.      $251,758.06 USD in Bank of America Account Number 325113527317 in
               the Name of “Shelby R Carter Sole Prop;”

       d.      $265,000.00 USD in Central Trust Bank Account Number 122676587 in
               the Name of “James Dunbar;” and

       e.      $44,810.33 USD in First Republic Bank Account Number 80007492996 in
               the name of “Ashton B Vines.”
